--------------------------------------------------------------------------------

EXHIBIT 10.2



WEIS MARKETS, INC. CEO INCENTIVE AWARD PLAN Effective January 1, 2010          
       1.     Purposes.                     The purposes of the Weis Markets,
Inc. CEO Incentive Award Plan are to provide a strong financial incentive each
year for performance of the Company's Chief Executive Officer ("CEO") by making
a significant percentage of the CEO's total cash compensation dependent upon the
level of corporate performance attained for the year, and to encourage the CEO
to remain in the employ of the Company through the period described in this Plan
until the awards hereunder vest under the Plan.            
     2.     Definitions in Last Section.                     Unless defined
where the term first appears in the Plan, capitalized terms shall have the
meanings given in Section 6.                  3.     CEO Incentive Award.      
        (a) Establishment of Incentive Award. Pursuant to this Plan, the
Participant shall be entitled to an Incentive Award for each Plan Year,
consisting of two parts:                 (i) Retention Award. The Participant
shall be entitled to receive a retention award equal to the Base Salary (as
defined in the then current employment agreement between the Company and the CEO
(the "Employment Agreement")) paid to the Participant for such Plan Year;      
          (ii) Profit Performance Award. The Participant shall be entitled to
receive a profit performance award (the "Profit Performance Award") equal to the
Base Salary paid to the Participant for such Plan Year if, and only if, the Net
Income of the Company increases by 5% or more from the Net Income of the
immediately preceding Plan Year (the "Performance Target"); and                
Although the right to receive awards under this Plan are measured and determined
on an annual basis as described in subsections (i) and (ii) above, except as set
forth in Section 3(g), no award shall be payable or paid to the CEO until after
December 31, 2014, subject to the terms set forth in Section 3(e), and failure
to meet the requirements of Section 3(e) shall result in the forfeiture of such
awards.               (b) Determination and Certification of Incentive Award
Amount. Within three months following the end of the Plan Year, the Committee
shall determine in accordance with the terms of the Plan and shall certify in
writing whether the Performance Target was achieved. For this purpose, approved
minutes of the meeting of the Committee at which the certification is made shall
be sufficient to satisfy the requirement of a written certification. The amount
of any Incentive Award, as so certified by the Committee, shall be communicated
in writing to the Participant.               (c) Definition of Accounting Terms.
In considering the Performance Target for any Plan Year, the Committee may
define accounting terms so as to specify in an objectively determinable manner
the effect of changes in accounting principles, extraordinary items,
discontinued operations, mergers or other business combinations, acquisitions or
dispositions of assets and the like, including in connection with the definition
of "Net Income." Unless otherwise so determined by the Committee, accounting
terms used by the Committee in determining Performance Target shall be defined,
and the results based thereon shall be measured, in accordance with generally
accepted accounting principles as applied by the Company in preparing its
consolidated financial statements and related financial disclosures for the Plan
Year, as included in its reports filed with the Securities and Exchange
Commission.               (d) Maximum Incentive Award. For any Plan Year of the
Company, the maximum amount of the Incentive Award payable to a Participant
shall be limited to $1,500,000.               (e) Employment Requirement for
Incentive Award Payment and Exception Thereto.                 (i) Payment of an
Incentive Award to a Participant for a Plan Year shall be made only if, and to
the extent that, the foregoing requirements of this Section 3 have been met with
respect to the Plan Year.                 (ii) Unless otherwise determined by
the Committee, and except as provided in Section 3(g), payment of an Incentive
Award to a Participant shall be made only if the Participant is employed by the
Company as its CEO for the entire term of this Plan (from January 1, 2010
through December 31, 2014).               (f) Time of Payment. Except as
provided in Section 3(g) hereof, and subject to any deferral election made by
the Participant under any deferral plan of the Company then in effect, any
Incentive Award to which a Participant becomes entitled under this Section 3
shall be paid in a lump sum cash payment within 2 ½ months after December 31,
2014, subject to determination and certification by the Committee of each Profit
Performance Award for each Plan Year as set forth in Section 3(b), provided,
however, in the event an amount is conditioned upon a separation from service
and not compensation the Participant could receive without separating from
service, then payment shall be made to a Participant who is a "specified
employee" under Section 409A of the Code on the first day following the
six-month anniversary of the Participant's separation from service.            
  (g) Termination Without Cause; Death. Notwithstanding Section 3(e), if the
Participant's employment is subject to a Without Cause Termination (as defined
in the Employment Agreement), the Company shall pay the Participant as follows:
                    If the Without Cause Termination occurs           on or
between the following dates: Amount to be Paid                     January 1,
2011 to December 31, 2011 $1,000,000                     January 1, 2012 to
December 31, 2012 $1,500,000                     January 1, 2013 to December 31,
2013 $2,000,000                     January 1, 2014 to December 31, 2014
$2,500,000                 Any such amount shall be paid in a lump sum cash
payment within 2 ½ months after the end of the calendar year in which such
Without Cause Termination occurs; provided, however, in the event an amount is
conditioned upon a separation from service and not compensation the Participant
could receive without separating from service, then payment shall be made to a
Participant who is a "specified employee" under Section 409A of the Code on the
first day following the six-month anniversary of the Participant's separation
from service.                 Notwithstanding Section 3(e), upon the death of
the Participant, the Company shall pay $1,000,000 to the spouse of the
Participant should she survive him or otherwise to the estate of the
Participant. Such payment shall be made within sixty (60) days of the date of
death of the Participant.                 For the avoidance of doubt, in the
case of any other termination of employment of Participant prior to December 31,
2014, including for disability, retirement, resignation by Participant or
Termination for Cause (as defined in the Employment Agreement), Participant
shall not be entitled to received payment of any amounts hereunder.            
     4.     Administration.                          The Plan shall be
administered by the Committee. The Committee shall have the authority in its
sole discretion, subject to and not inconsistent with the express provisions of
the Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, to construe and
interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; and to make all other determinations deemed necessary or
advisable for the administration of the Plan.                          All
determinations of the Committee shall be made by a majority of its members
either present in person or participating by conference telephone at a meeting
or by unanimous written consent. The Committee may delegate to one or more of
its members or to one or more agents such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. All
decisions, determinations and interpretations of the Committee shall be final
and binding on all persons, including the Company, any Participant (or any
person claiming any rights under the Plan from or through any Participant) and
any shareholder.                          No member of the Committee shall be
liable for any action taken or determination made in good faith with respect to
the Plan or any Incentive Award hereunder.                  5.     General
Provisions.               (a) No Right to Continued Employment. Nothing in the
Plan or in any Incentive Award hereunder shall confer upon any Participant the
right to continue in the employ of the Company either as CEO or in any other
capacity or to be entitled to any remuneration or benefits not set forth in the
Plan or to interfere with or limit in any way the right of the Company to
terminate such Participant's employment.               (b) Cancellation and
Recoupment of Awards. Incentive Awards may be cancelled without payment and/or a
demand for repayment of any Incentive Awards may be made upon a Participant
pursuant to the provisions set forth below.                 If the Committee
determines that the Participant has been incompetent or negligent in the
performance of his or her duties or has engaged in fraud or willful misconduct,
in each case in a manner that has caused or otherwise contributed to the need
for a material restatement of the Company's financial results, the Committee
will review all performance-based compensation awarded to or earned by the
Participant on the basis of performance during fiscal periods affected by the
restatement. If, in the Committee's view, the performance-based compensation
would have been lower if it had been based on the restated results, the
Committee and the Company will, to the extent permitted by applicable law, seek
recoupment from the Participant of any portion of such performance-based
compensation as it deems appropriate after a review of all relevant facts and
circumstances. Generally, this review would include consideration of:          
       
 * 

  the Committee's view of what performance-based compensation would have been
awarded to or earned by the Participant had the financial statements been
properly reported;      
 * 

  the nature of the events that led to the restatement;      
 * 

  the conduct of the Participant in connection with the events that led to the
restatement;      
 * 

  whether the assertion of a claim against the Participant could prejudice the
Company's overall interests and whether other penalties or punishments are being
imposed on the Participant, including by third parties such as regulators or
other authorities; and      
 * 

  any other facts and circumstances that the Committee deems relevant.          
    (c) Withholding Taxes. The Company shall deduct from all payments under the
Plan any taxes required to be withheld by federal, state or local governments.  
            (d) Amendment of the Plan. The Committee may make such amendments as
it deems necessary to comply with the Code or other applicable laws, rules and
regulations.               (e) Participant Rights. No Participant in the Plan
for a particular Plan Year shall have any claim to be granted any target
Incentive Award under the Plan for any subsequent Plan Year, and there is no
obligation for uniformity of treatment of Participants.               (f)
Unfunded Status of Incentive Awards. The Plan is intended to constitute an
"unfunded" plan for incentive compensation. With respect to any payments which
at any time are not yet made to a Participant with respect to an Incentive
Award, nothing contained in the Plan or any related document shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.               (g) Governing Law. The Plan and the rights of all persons
claiming hereunder shall be construed and determined in accordance with the laws
of the Commonwealth of Pennsylvania without giving effect to the choice of law
principles thereof, except to the extent that such law is preempted by federal
law.               (h) Effective Date and Term. The effective date of the Plan
shall be January 1, 2010. The Plan shall continue in effect until the Plan Year
ending December 31, 2014, subject to the continued employment of the
Participant.                  6.     Definitions.               The following
terms, as used herein, shall have the following meanings:               (a)
"Board" shall mean the Board of Directors of the Company.               (b)
"Chief Executive Officer" or "CEO" shall mean the Chief Executive Officer of the
Company.               (c) "Code" shall mean the Internal Revenue Code of 1986,
as amended, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time. References to sections
of the Code shall be construed also to refer to any successor sections.        
      (d) "Committee" shall mean the Compensation Committee or any other
committee or subcommittee designated by the Board to administer the Plan.      
        (e) "Company" shall mean Weis Markets, Inc., a corporation organized
under the laws of the Commonwealth of Pennsylvania, or any successor
corporation.               (f) "Employment Agreement" shall have the meaning
given to such term in Section 3(a)(i).               (g) "Incentive Award" shall
mean any Incentive Award to which a Participant becomes entitled pursuant to the
Plan under Section 3(a)(i) or Section 3(a)(ii), as the case may be, in the
aggregate; the establishment of an Incentive Award with respect to a Participant
pursuant to Section 3(a) hereof does not, by itself, entitle the Participant to
payment of any Incentive Award hereunder; an Incentive Award must be earned and
become payable pursuant to other provisions hereof.               (h) "Net
Income" shall mean the "net income" as set forth in the Company consolidated
statements of income; provided, however, that in comparing the Net Income for a
particular Plan Year (the "Current Year") to the Net Income for the prior Plan
Year (the "Prior Year"), such comparison shall be done on a "same store profit
comparison," meaning that in calculating Net Income for a Current Year, only the
results of stores in such Current Year that also were in operation as of
December 31 in the Prior Year shall be included.           (i) "Participant"
shall mean an individual serving as CEO of the Company for whom an Incentive
Award is established by the Committee with respect to the relevant Plan Year.  
        (j) "Performance Target" shall have the meaning given to such term in
Section 3(a)(ii).               (k) "Plan" shall mean this Weis Markets, Inc.
CEO Incentive Award Plan, as amended from time to time.     (l) "Plan Year"
shall mean the Company's fiscal year (which is, on the effective date of this
Plan, the calendar year).         (m) "Profit Performance Award" shall have the
meaning given to such term in Section 3(a)(ii).         The undersigned
acknowledges that he has reviewed and agrees to the terms of this CEO Incentive
Award Plan.           /s/ David J. Hepfinger   David J. Hepfinger              




                                                                                                                                    

